121 U.S. 616 (1887)
HARTRANFT
v.
WINTERS.
Supreme Court of United States.
Argued April 20, 21, 1887.
Decided May 2, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Mr. Solicitor General for plaintiff in error.
Mr. Frank P. Prichard for defendant in error.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is an action by Anton Winters, brought in a state court of Pennsylvania and removed into the Circuit Court of the United States for the Eastern District of Pennsylvania, against the collector of customs for the District of Philadelphia. The proceedings in it, and the questions arising, are in all respects the same as those in the case of Hartranft v. Wiegmann, just decided, the only difference being that in this case there were no shells called "green snails" or "mottoes" or "Turk's caps" or "magpies" or "trocus," and that there were *617 shells called "rose murex," "motto cowries," "banded snails," "Japan ears," "turbo shells," "red ears," and "pearl snails."
The same conclusion is arrived at as in the Wiegmann case, and the judgment of the Circuit Court is
Affirmed.